IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
)

Plaintiff, )

)

V. ) ID Nos. 1709017391 and 1709011924

)

)

)

LUIS CHARRIEZ, )
)

Defendant. )

Submitted: February 21, 2020
Decided: September 30, 2020

COMMISSIONER’S REPORT AND RECOMMENDATION THAT
DEFENDANT’S MOTION FOR POSTCONVICTION RELIEF
SHOULD BE DENIED.

Domenic A. Carrera, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware, Attorney for the State.

Luis Charriez, Howard R. Young Correctional Institution, Wilmington, Delaware,
pro Se.

SALOMONE, Commissioner
This 30" day of September 2020, upon consideration of Defendant’s Motion

for Postconviction Relief, it appears to the Court that:
BACKGROUND AND PROCEDURAL HISTORY

1. In 2017, there were a series of burglaries in Delaware in the same general
vicinity of one another involving homes in which the owners were away for a
prolonged period of time. The perpetrator of those crimes would enter the home
unlawfully, take up residence in the home and then proceed to pawn and sell
anything of value in the home. After everything of value within the home was gone,
the perpetrator would proceed to rip apart the walls of the home and strip it of its
copper piping. The piping was then sold for scrap metal. Once all the copper was
removed, the perpetrator would move on to the next house and repeat the entire
sequence.
2. On September 12, 2017, Luis Charriez (“Petitioner” or “Defendant”) fled the
scene of a traffic stop and discarded a bag containing numerous items which had
been stolen from the various residences he had burglarized as well as two cell phones
(which were later linked to the Defendant). The driver of the vehicle identified the
fleeing suspect from the traffic stop as the Defendant.
3. After warrants were obtained, Defendant was arrested at Kirkwood Detox on

September 26, 2017 in connection with the crime spree. Upon his arrest, Defendant
provided a full post-Miranda confession to several home burglaries, including some
of which were unknown to the police at the time of his arrest.

4. In addition to the confession, the State’s evidence of Defendant’s involvement
in the home burglaries was substantial. The evidence included, among other things,
(i) Defendant’s fingerprints inside the burglarized homes, (ii) Defendant’s DNA
found on cigarette butts within the homes, (iii) possession of stolen property from
the homes found in his discarded bag from the traffic stop and (iv) possession of
wire and pipe cutting tools.

5. Due to the overwhelming evidence against the Defendant, the State provided
Defendant with pre-indictment discovery and a pre-indictment plea offer for his
consideration. The discovery was provided in full on December 12, 2017. After
being afforded ample time to consider the evidence and consult with his attorney
with respect thereto, the Defendant accepted the plea offer on March 28, 2018.

6. On April 10, 2018, the plea agreement and recommendations of the parties
were accepted by the Court and Petitioner pled guilty to (i) one count of Burglary in
the Second Degree and (ii) three counts of Burglary in the Third Degree.!

a. On June 26, 2018, the State filed a motion to declare Petitioner a habitual

offender pursuant to 11 Del. C. §4214(c).

 

' Pleas Agreement and TIS Guilty Plea Form, State v. Luis Charriez, Jr., ID Nos. 1709017391 and
1709011924. (Del. Super. Ct. Apr. 10, 2018) (D.I. 3).
8. On July 18, 2018, despite being represented by counsel at the time, Defendant
filed a pro se Motion to Withdraw Guilty Plea.? After discussion with his counsel,
Defendant agreed to withdraw the Motion and proceed with sentencing.
9. On August 3, 2018, the Court granted the State’s application, declared
Defendant a habitual offender and sentenced him to an aggregate of 8 years of
minimum mandatory Level V incarceration on the Burglary Second habitual
offender plea.
10. Petitioner did not file a direct appeal of his conviction or sentence.

RULE 61 MOTION
Il. On August 2, 2019, Petitioner filed a pro se Motion for Postconviction Relief
pursuant to Delaware Superior Court Criminal Rule 61 (“Rule 61”). Petitioner
raised four grounds in support of his Motion for Postconviction Relief which can be
fairly summarized as follows:

(i) | Ground One: Ineffective Assistance of Counsel for failing to file a
Motion to Suppress with respect to an allegedly unlawful arrest. Defendant claims
he was unlawfully arrested by police officers who “forced their way into a private
medical facility without a search warrant, where the [Petitioner] was seeking medical

attention.’

 

* Defendant asserts nearly identical claims in his Motion to Withdraw Guilty Plea as those set forth
in this Motion for Postconviction Relief.

3 Def.’s Rule 61 Mot., at 3.
(11) Ground Two: Ineffective Assistance of Counsel for failing to file a

Motion to Suppress with respect to alleged violations of Defendant’s Fourth

 

Amendment Right to privacy. Defendant claims that his right to privacy was violated
when police officers obtained his location prior to his arrest by unlawfully placing a
tracking devise on this phone.‘

(iii) Ground Three: Ineffective Assistance of Counsel for failing to file a
Motion to Suppress with respect to alleged violations of HIPPA laws. Defendant
claims his HIPPA rights were violated when the police “forcefully entered a private
medical facility where [Petitioner] was seeking treatment” and that he had an
expectation of privacy when seeking medical treatment.>

(iv) Ground Four: Ineffective Assistance of Counsel for failing to file a
Motion to Suppress regarding evidence gathered during an allegedly illegal arrest.
Defendant asserts that his “confession and any evidence gathered during the illegal
arrest are fruit from a poisonous tree” and that his defense counsel refused to file

motions to suppress each of the foregoing.°

 

4 Id.

> Id.

° Id.
12. On November 18, 2019, the Court ordered that the record be expanded and
directed Petitioner’s prior defense counsel, Raymond D. Armstrong, Esquire, to
respond to Petitioner’s ineffective assistance of counsel claims.
13. On January 17, 2020, defense counsel filed an Affidavit in Response to
Petitioner’s claims of ineffective assistance of counsel denying those claims.
14. On February 21, 2020, the State filed its Response to Petitioner’s Motion for
Postconviction Relief.
15. The Defendant did not file a Reply to either defense counsel’s Affidavit or the
State’s Response.

LEGAL ANALYSIS OF CLAIMS
16. Before considering the merits of the claims, the Court must first determine
whether there are any procedural bars to the Rule 61 Motion.’ Pursuant to Super.
Ct. Crim. R. 61(4)(3) and (4), any ground for relief that was not previously raised is
deemed waived, and any claims that were formerly adjudicated, whether in the
proceedings leading to the judgment of conviction, in an appeal, in a postconviction
proceeding, or in a federal habeas corpus proceeding, are thereafter barred.®

However, ineffective assistance of counsel claims cannot be raised at any earlier

 

7 Younger v. State, 580 A.2d 552, 554 (Del. 1990).
8 See Super. Ct. Crim. R. 61(i)(5) and (d)(2)(i), ii).

5
stage in the proceedings and are properly presented by way of a motion for
postconviction relief.’

17. This is Petitioner’s first motion for post-conviction relief and it was timely
filed.!° The Defendant filed his pro se Rule 61 Motion on August 2, 2019, which
was within one year of his conviction becoming final. Therefore, no procedural bars
prevent the Court from reviewing this Rule 61 Motion on the merits.

18. In order to prevail on a claim of ineffective assistance of counsel, the
defendant must satisfy the two-prong standard set forth in Strickland vy.
Washington.'' This test requires the petitioner to show: (a) counsel’s deficient
performance, i.e., that his attorney’s performance fell below “an objective standard

12 and (b) prejudice.!?

of reasonableness,
19. Under the first prong, judicial scrutiny is highly deferential. Courts must
ignore the distorting effects of hindsight and proceed with a strong presumption that

counsel’s conduct was reasonable.'* The Strickland Court explained that a court

 

° Whittle v. State, 2016 WL 2585904, at *3 (Del. Apr. 28, 2016); State v. Evan-Mayes, 2016 WL
4502303, at *2 (Del. Super. Aug. 25, 2016).

'0 See Super. Ct. Crim. R. 61(i)(1) (motion must be filed within one year of when conviction

becomes final); Super. Ct. Crim. R. 61(m)(2) (If the defendant files a direct appeal, the judgment
of conviction becomes final when the mandate is issued).

'! Strickland v. Washington, 466 U.S. 668 (1984).
2 Td. at 688.
3 Td. at 694.
'4 Td. at 689.
deciding an actual ineffectiveness claim must judge the reasonableness of counsel’s
challenged conduct on the facts of the particular case, viewed as of the time of
counsel’s conduct.!°

20. Under the second prong, in order to establish prejudice, the movant must show
that “there is a reasonable probability that, but for counsel’s unprofessional errors,
the result of the proceeding would have been different. A reasonable probability is
a probability sufficient to undermine the confidence in the outcome.”!® In other
words, not every error that conceivably could have influenced the outcome
undermines the reliability of the result of the proceeding.'!? The court must consider
the totality of the evidence and must ask if the movant has met the burden of showing
that the decision reached would reasonably likely have been different absent the
errors.'§ “The benchmark for judging any claim of ineffectiveness must be whether
counsel’s conduct so undermined the proper functioning of the adversarial process

that the trial cannot be relied on as having produced a just result.”!?

 

'5 Td. at 690.
16 Td. at 694.

"" Td, at 693.

'8 Dale v. State, 2017 WL 443705, * 2 (Del. 2017); Strickland v. Washington, 466 U.S. 668, 695-
696 (1984).

'° Cooke v. State, 977 A.2d 803, 840 (Del. 2009)(quoting Strickland, 466 U.S. at 686).
21. Inthe context ofa plea challenge, it is not sufficient for the defendant to claim
simply that his counsel was deficient. The defendant must also establish that
counsel’s actions were so prejudicial that there was a reasonable probability that, but
for counsel’s deficiencies, the defendant would not have taken a plea but would have
insisted on going to trial.”°

22. The burden of proving ineffective assistance of counsel is on the defendant.”!
Mere allegations of ineffectiveness will not suffice; instead, a defendant must make
and substantiate concrete allegations of actual prejudice.”

The Ineffective Assistance of Counsel Claims Are Without Merit

23. The Court finds each of Petitioner’s ineffective assistance of counsel claims
to be without merit because each claim has no basis in fact. As such, there was no
basis for defense counsel to file a motion to suppress with respect to any of the issues
asserted by Defendant.

24. Defendant’s assertion that he was unlawfully arrested by police officers who

“forced their way into a private medical facility without a search warrant” (Ground

One) is untrue. The police obtained arrest warrants for Defendant prior to his arrest

 

20 Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984); Hickman v. State, 1994 WL 590495
(Del.) (applying Strickland to guilty pleas).

21 Oliver v. State, 2001 WL 1751246 (Del.).
22 Younger vy. State, 580 A.2d 552, 556 (Del. 1990).
on September 26, 2017.7? Defendant was made aware of the arrest warrants through
pre-indictment discovery.”4

25. Defendant’s assertion that the police obtained his location on the day of his
arrest through an unlawful tracking device placed on his phone (Ground Two) is also
factually untrue. The Defendant’s girlfriend contacted the police and advised them
that the Defendant had checked himself into Kirkwood Detox.” The police obtained
possession of Defendant’s phone when he discarded it while fleeing from the police
after the traffic stop on September 12, 2017.7° The Defendant was not in possession
of his cell phone when he was arrested on September 26, 2017.7’ Accordingly, the
police could not have utilized any kind of phone tracking device to determine his
whereabouts.

26. Defendant’s assertion that his HIPPA rights were violated when police
entered Kirkwood Detox where he was seeking treatment (Ground Three) is likewise
untrue. As previously noted, the police had a valid arrest warrant on the day of

Defendant’s arrest. Moreover, the Defendant did not raise the issue of the alleged

 

23D I. 16.

24 Td
SDT. 14.

26 Id.

27 Td
HIPPA violation with counsel until July 19, 2018, which was after he pled guilty.”*
After discussion of the merits of this claim with defense counsel, the Defendant
determined not to pursue the issue and instead to proceed with sentencing.”? The
Defendant provided counsel with the name of his contact at the ACLU (with whom
Defendant had discussed the alleged HIPPA violation), whom counsel called and
spoke with the same day.*? Counsel’s contemporaneous notes from that call also
reflect that the ACLU was not interested in Defendant’s case.?!

27. And finally, Defendant’s “fruit of the poisonous tree” argument (Ground
Four) is equally unfounded in light of the facts referenced above. Defense counsel
is not obligated to bring suppression motions on Defendant’s behalf which are not
based in fact. Accordingly, the failure to file such motions cannot form the basis for
or otherwise support Defendant’s claim for ineffective assistance of counsel.

28. Prior to the plea, the Defendant had ample time to review the discovery related
to how the State intended to prove the alleged crimes. Defense counsel reviewed
and discussed the evidence against the Defendant, including his confession and his

fingerprints being found at the crime scenes.** Based on the totality of the evidence,

 

28 Td.
29 Id.
30 Id
31 Td

2 Td.
10
it is readily apparent to the Court that counsel determined that a plea agreement was
in the Defendant’s best interest and made the strategic choice to pursue that route on
behalf of his client.

29. “If an attorney makes a strategic choice ‘after thorough investigation of law
and facts relevant to plausible options’ that decision is ‘virtually unchallengeable’
and strategic choices made after less than complete investigation are reasonable
precisely to the extent that reasonable professional judgments support the limitations
on investigation.”*

30. Based on the foregoing, the Court finds that counsel’s performance was
objectively reasonable under the circumstances, and, as such, Petitioner fails to
establish the first prong of the Strickland test. Having so concluded, the Court need
not examine the second prong of the Strickland test.

31. Even assuming arguendo that counsel’s performance had been deficient in
some way (which the Court does not find), the Defendant pled guilty to the charges.

As the Delaware Supreme Court has previously held, “a voluntary guilty plea

constitutes a waiver of any alleged errors or defects occurring prior to the entry of

 

3 Ploof v. State, 75 A.3d 840, 852 (Del. Supr. 2013) (citing Strickland v. Washington, 466 U.S.
668, 690-91 (1984).

11
the plea.”34 This includes any claims that counsel failed to file a motion to
suppress.*°

32. The Defendant does not allege nor does the Court find that his plea was the
result of coercion. Rather, the Court finds that the Defendant entered his plea
knowingly, intelligently and voluntarily as evidenced by his execution of the Truth
in Sentencing Guilty Plea form and plea colloquy. *°

33. Absent evidence to the contrary, a defendant is bound by those representations
made when pleading guilty.*’ “[A] Defendant’s statements to the Superior Court
during the guilty plea colloquy are presumed to be truthful. Those contemporaneous
representations by a defendant pose a formidable barrier in any subsequent collateral
proceedings.”°®

34. Moreover, Defendant’s acceptance of the plea represents a rational decision

by him to avoid a trial where the downside could have resulted in a significantly

greater prison sentence if convicted. Prior to acceptance of the plea, the Defendant

 

4 Cooper v. State, 2008 WL 2410404, at *1 (Del. 2008); Miller v. State, 840 A.2d 1229, 1232
(Del. 2004).

35 Cooper v. State, 2008 WL 2410404, at *1.

6 DL. 3.

37 Palmer v. State, 2002 WL 31546531, at *1 (Del. 2002) (citing Somerville v. State, 703 A.2d629,
632 (Del. 1997).

38 Somerville, 703 A.2d 629, 632 (Del. 1997).

12
was facing a minimum of 9 years and a potential sentence of up to 52 years and 210
days at Level V if convicted of all of the indicted offenses. In the event the
Defendant was declared a habitual offender on the eligible defenses, he faced a
minimum mandatory sentence of 24 years to life at Level V. Defendant obtained a
benefit by entering into the plea in that the remaining charges were nolle prossed
and the prosecution agreed to recommend an aggregate of eight years minimum
mandatory Level V time on his Burglary Second habitual offender plea.
35. In conclusion, Petitioner’s plea represented a rational choice given the
pending charges, the evidence against him, and the possible sentences he was facing.
Petitioner entered into his plea knowingly, intelligently and voluntarily. The Court
finds that counsel was not deficient in any respect in his representation of the
Defendant. Defendant’s ineffective assistance of counsel claims are without merit.

For all of the foregoing reasons, Petitioner’s Motion for Postconviction Relief
should be DENIED.

IT ISSO RECOMMENDED.

ama SSlomee

e(Honorable Janine M. Salomone

cc: Prothonotary
Dominic A. Carrera, Esquire, Deputy Attorney General
Raymond D. Armstrong, Esquire
Mr. Luis A. Charriez, pro se (SBI No. 00295002)

13